Case 7:20-cr-00512-VB Document 26-1 Filed 04/30/21 Page 1 of 1

 
 

IN THE UNITED STATES DISTRICT couR |
FOR THE SOUTHERN DISTRICT OF NEW ORK PRONICALLY PYLED

POC

UNITED STATES OF AMERICA *

Vv. * Case No.: 20 Cr, 512 (VB)
JAGTAR CHADHA *
Defendant. *

 

 

ORDER ON MOTION TO MODIFY CONDITIONS OF RELEASE
TO PERMIT OUT OF STATE TRAVEL

This Court, upon consideration of the Defendant Jagtar Chadha’s Motion to
Modify Conditions of Release to Permit Out of State Travel, and noting the consent
of the government and the Office of U.S. Pretrial Services, hereby ORDERS that the

Motion is GRANTED, as follows:

Mr. Chadha is permitted to travel between New York and Indiana between
2Z02l.
May 1 and May 4, pouch travel is subject to the approval of hi ial services

officer. J ud,

Date: April 30, 2021

 

Hon. Vincent L. Bricetti
United States District Geet Judge

4835-4713-5710, v. 1

et

wo ee
